UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number: 333-169970 MOVIE TRAILER GALAXY, INC. (Exact name of registrant as specified in its charter) Nevada 32-0309203 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11022 Aqua Vista Street, Suite 10 Studio City, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 746-6464 Not applicable. (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o As ofJanuary 17, 2012, there were 2,343,800shares of Common Stock, par value $0.0001 per share, outstanding. MOVIE TRAILER GALAXY, INC. QUARTERLY REPORT ON FORM 10-Q NOVEMBER 30, 2011 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item4. Controls and Procedures 5 PART II - OTHER INFORMATION Item 1. Legal Proceedings 6 Item1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Movie Trailer Galaxy, Inc.“SEC” refers to the Securities and Exchange Commission. 1 PART I- FINANCIAL INFORMATION Item 1. Financial Statements. Movie Trailer Galaxy, Inc. (A Development Stage Company) November 30, 2011 and 2010 Index to Financial Statements Contents Page(s) Balance Sheets at November 30, 2011 (Unaudited) and August 31, 2011 F-2 Statements of Operations for the Three Months Ended November 30, 2011 and 2010 and for the Period from April 27, 2010 (Inception) through November 30, 2011 (Unaudited) F-3 Statement of Stockholders’ Equity (Deficit) for the Period from April 27, 2010 (Inception) through November 30, 2011 (Unaudited) F-4 Statements of Cash Flows for the Three Months Ended November 30, 2011 and 2010 and for the Period (Unaudited) from April 27, 2010 (Inception) through November 30, 2011 F-5 Notes to the Financial Statements(Unaudited) F-6 F-1 Movie Trailer Galaxy, Inc. (A Development Stage Company) Balance Sheets November 30, 2011 August 31, 2011 (Unaudited) Assets Current assets Cash $ $ Total current assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accrued expenses $ $ Shareholder advances - Total current liabilities Total Liabilities Stockholders' deficit Preferred stock: $0.0001 par value: 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.0001 par value: 500,000,000 shares authorized; 2,343,800 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the financial statements F-2 Movie Trailer Galaxy, Inc. (A Development Stage Company) Statements of Operations For the For the For the Period from April 27, 2010 Three Months Three Months (inception) Ended Ended through November 30, 2011 November 30, 2010 November 30, 2011 (Unaudited) (Unaudited) (Unaudited) Revenues $
